Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amelia Forsberg on 8/10/2022.

The application has been amended as follows: 

In the claims 

2.	(Currently amended)  A method, comprising:
detecting a first request transmitted from a browser extension to a server;
initiating a second request from the server to a data network, the second request being configured by a credential management platform hosted on the server to emulate the first request, the first request including a login request, login data and authentication data including an address associated with a browser application on which the browser extension is installed, wherein the credential management platform configures the login request by emulating the browser application of the first request; 
transferring the second request to the data network with the login request, login data, and the authentication data after being emulated; 
determining if the login request and the authentication data has been accepted by the data network;
performing an error check to determine if the login data is corrupted; and
monitoring data traffic flowing between the data network and the browser extension by the credential management platform.

13. 	(Currently amended)  A method, comprising:
detecting a first data structure having data associated with an address and being transmitted from a browser extension to a server, the browser extension being installed on a computing system and the server being implemented on a credential management platform;
configuring a second data structure from the credential management platform to a data network, the second data structure having data configured by the credential management platform to emulate the first data structure and the address associated with a browser application installed on the computing system, wherein the credential management platform configures the first data structure by emulating the browser application of the first request;
transferring the second data structure to the data network from the credential management platform after being emulated; 
determining whether the data network has accepted a login request emulated in the second data structure from the first data structure; 
performing an error check to determine if login data is corrupted; 
transmitting authentication data from the credential management platform to the data network if the login request has been accepted by the data network; and 
monitoring data traffic flowing between the data network and the browser extension by the credential management platform.

20. 	(Currently amended)  A non-transitory computer readable medium having one or more computer program instructions configured to perform a method, the method comprising:
detecting a first request transmitted from a browser extension to a server;
initiating a second request from the server to a data network, the second request being configured by a credential management platform hosted on the server to emulate the first request, the first request including a login request, login data and authentication data based on an address associated with a browser application on which the browser extension is installed, wherein the credential management platform configures the login request by emulating the browser application of the first request; 
transferring the second request to the data network with the login request and the authentication data after being emulated; and
determining if the login request and the authentication data has been accepted by the data network;
performing an error check to determine if the login data is corrupted; and
monitoring data traffic flowing between the data network and the browser extension by the credential management platform.

Allowable Subject Matter
Claims 2-4, 6-14, 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The recent amendments “performing an error check to determine if the login data is corrupted; and monitoring data traffic flowing between the data network and the browser extension by the credential management platform” to independent claims.

The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov